 


 HR 4854 ENR: Justice Served Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4854 
 
AN ACT 
To amend the DNA Analysis Backlog Elimination Act of 2000 to provide additional resources to State and local prosecutors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice Served Act of 2018. 2.Prosecution of DNA cold cases (a)Debbie smith DNA backlog grant programSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended— 
(1)in subsection (a), by adding at the end the following:  (9)To increase the capacity of State and local prosecution offices to address the backlog of violent crime cases in which suspects have been identified through DNA evidence.; and 
(2)in subsection (c), by adding at the end the following:  (5)Allocation of grant awards for prosecutorsFor each fiscal year, not less than 5 percent, but not more than 7 percent, of the grant amounts distributed under paragraph (1) shall, if sufficient applications to justify such amounts are received by the Attorney General, be awarded for purposes described in subsection (a)(9), provided that none of the funds required to be distributed under this paragraph shall decrease or otherwise limit the availability of funds required to be awarded to States or units of local government under paragraph (3).. 
(b)Prosecution of cold casesOf the amounts made available to the Attorney General for a DNA Analysis and capacity enhancement program and for other local, State, and Federal forensic activities for the purpose described in section 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) under the heading State and local law enforcement assistance under the heading Office of Justice Programs under the heading Department of Justice in fiscal years 2019, 2020, 2021, and 2022, not less than 5 percent, but not more than 7 percent, of such amounts shall be provided for grants for prosecutors to increase the capacity of State and local prosecution offices to address cold cases involving violent crime, where suspects have been identified through DNA evidence.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 